                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 14-cv-02175-PAB

DELMART J. M. VREELAND, II,

       Applicant,

v.

DAVID ZUPAN and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

       Respondents.


                                          ORDER


       This matter is before me on an Order, Docket No. 107, entered by the United

States Court of Appeals for the Tenth Circuit. In the Order, the Tenth Circuit partially

remanded this matter for consideration of whether a certificate of appealability should

issue in connection with Applicant’s pending appeal. Applicant filed a Notice of Appeal,

Docket No. 104, regarding my denial of relief under Fed. R. Civ. P. 60(b) from a prior

judgment dismissing his 28 U.S.C. § 2254 application.

       “A certificate of appealability may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c). To

obtain a certificate of appealability Applicant must demonstrate the issues raised are

debatable among jurists of reason, that a court could resolve the issues differently, or

that the questions presented are deserving of further proceedings. See Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000). I find that Applicant fails to demonstrate that

the denial of relief under Fed. R. Civ. P. 60(b) was incorrect, that my conclusions in the
Order of Dismissal were incorrect, or that his underlying constitutional claims have

merit. Therefore, I decline to issue a certificate of appealability. Accordingly, it is

       ORDERED that no certificate of appealability will issue. It is further

       ORDERED that the Motion for an Indicative Ruling, Docket No. 108, is DENIED

for the same reasons set forth in the July 2, 2019 Order, Docket No. 103.

       DATED July 18, 2019.

                                           BY THE COURT:

                                           s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              2
